Case 18-18139-elf       Doc 64    Filed 03/13/20 Entered 03/13/20 14:12:13          Desc Main
                                  Document Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION

 In re:
                                                          Bankruptcy No. 18-18139
 Michael E. Foran
                                                          Chapter 13
           Debtor
 Wilmington Savings Fund Society, FSB, d/b/a Christiana   Hearing Date: March 10, 2020
 Trust, not individually but as trustee for Pretium       Hearing Time: 9:30 AM
 Mortgage Acquisition Trust                               Location:Courtroom Number 1
       Movant                                             Reading Division/Madison Building
 v.
 Michael E. Foran
           Debtor/Respondent
 WILLIAM C. MILLER, Esq.
 Trustee/Respondent




                                    ORDER OF COURT

          AND NOW, this 13th day of March , 2020, upon consideration of Wilmington Savings

Fund Society, FSB, d/b/a Christiana Trust, not individually but as trustee for Pretium Mortgage

Acquisition Trust’s Motion for Relief from Automatic Stay, pursuant to 11 U.S.C. § 362(d) and

11 U.S.C. § 1301, any response thereto, it is hereby

          ORDERED, that the automatic stay provisions of Section 362 of the Bankruptcy

Code are MODIFIEDwith respect to Wilmington Savings Fund Society, FSB, d/b/a

Christiana Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust and

it is further

          ORDERED, that Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

individually but as trustee for Pretium Mortgage Acquisition Trust its successors and/or




                                           -1-
Case 18-18139-elf        Doc 64     Filed 03/13/20 Entered 03/13/20 14:12:13            Desc Main
                                    Document Page 2 of 2



assignees are entitled to proceed with appropriate state court remedies against the

property located at 4522 LOUISE SAINT DOYLESTOWN                         Pennsylvania   18902 CL

including without limitation a sheriff’s sale of the property, and it is further



       ORDERED that Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,

not individually but as trustee for Pretium Mortgage Acquisition Trust’s request to waive the

14-day stay period pursuant to Fed.R.Bankr.P. 4001(a)(3) is granted.




                                         ______________________________________
                                         ERIC L. FRANK
                                         U.S. BANKRUPTCY JUDGE




                                                                                            18-18139
                                                                                           18-241224
                                                                                                MFR
